DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 47-50, 52-57, 59-63 are pending in the application. Claim 63 is withdrawn.  Claims 47-50, 52-57 and 59-62 are currently under examination.
This office action is in response to the amendment filed on 1/26/2021.
All previous rejection not reiterated in this office action are withdrawn.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 47-50, 52-56 and 59-62 is/are rejected under 35 U.S.C. 102 (a1) and (a2) as being anticipated by Howard (US 20160045575).
Howard et al. disclose a method of genetically modifying a Factor VIII gene in the genome of a mammalian cell, wherein the cell comprises an inversion of exons 1-22 in the Factor VIII gene, comprising delivering a nucleic acid encoding an engineered nuclease having specificity for a first recognition sequence positioned within an int22h-1 sequence of a Factor VIII gene, wherein said nuclease is expressed and cleaves said first recognition sequence that results in a functional Factor VIII (see paragraph [0015], [0054], [0081] and Table 1-3). Howard et al. disclose that the recognition sequence is within an F8A1 coding sequence of the Factor VIII gene (see Figure 2 and legend).  Laterza et al. disclose that the nucleic acid is delivered to said mammalian cell using an mRNA, or DNA construct such as AAV vector (see paragraph [0152] and [0153]).  Howard et al. disclose that the mammalian cells may be human or canine (see paragraph [0195] and [0196]).  Howard et al. teach reparing F8I22I derived from a patient having HA (see paragraph [0196]).  Howard et al. also disclose the mammalian cell is a hepatic sinusoidal endothelial cell (see paragraph [0147]).  Therefore, the disclosure of Howard et al. anticipates the claimed invention.  
Response to Arguments
In response, Applicant argues that the recognition sequences disclosed by Howard that are within intron 22 are outside of the int22h-1 sequence.  Applicant argues that Howard lists three sequences SEQ ID NO: 1-3, all of which are located outside of the int22h-1 region in the human Factor VIII gene.  Applicant provided an annotated human genome figure which identifies the int22h-1 region in human Factor VIII gene and the location of the three TALEN recognition sequences, and indicted in the figures as “site 1,” “site 2” and “site 3.” Applicant asserts that alignment of SEQ ID NO: 1-3 to the genomic sequences illustrate that each of the recognition sequence is positioned outside of the int22h-1 region.  Applicant provided an annotated canine genome figure which identifies the int22h-1 region in canine Factor VIII gene and the location of the canine TALEN recognition sequences, and indicted in the figures as “Canine site 1.”Applicant asserts that alignment of canine site 1 to the genomic sequences illustrate that each of the recognition sequence is positioned outside of the int22h-1 region.  Applicant argues that Howard does not teach an “engineered nuclease cleaves said recognition sequence and causes a reversion of exon 1-22 to a wild type orientation in said genetically modified mammalian cell,” but insertion of a repair construct comprising exon 23-26 in-frame with inverted exons 1-22, such that an F8 protein that retains an inverted orientation is expressed.  
The above argument has been fully considered but deemed unpersuasive.  Applicant is reminded that the teaching from Howard is not limited to the example given in the specification, such as SEQ ID NO: 1-3 in Figure for representing cleavage recognition sites within intron 22.  The entire disclosure of must be taken into consideration.  The present specification defines the term “int22h-1” as a sequence positioned within intron 22 of the factor VIII gene having a size of approximately 9.5 kb and can further refer to human sequence identified by GenBank as Accession No. AY619999.1 (see page 38, paragraph [0288], 1st-4th line). Given broadest reasonable interpretation, this sequence is not limited to the human sequence AY619999.1 The statement “a sequence positioned within intron 22 of the factor VIII gene having a size of approximately 9.5 kb” does not specify which segment or what specific sequence said int22h-1 comprises. Howard teaches “in some embodiments, nucleic acids encoding nucleases specifically target intron-1, 14 or intron-22 (see paragraph [0126]) and gives an example for such targeting (see paragraph [0129]). Therefore, the targeting sequence site within intron-22 taught by Howard meets the limitation of claim 47.  Claim 47 recites a single step of “delivering to said mammalian cell a nucleic acid encoding an engineered nuclease having specificity for a recognition sequence positioned within an int22h-1 sequence of a Factor VIII gene.” The wherein clause recited in claim 47 does not require steps to be performed.  According to MPEP 2111.04 [R3]:  “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  In the instant case, the disclosure from Howard teaches delivering a engineered nuclease having specificity for a recognition sequence positioned within int22h-1, which results the production of a wild type version of FVIII mRNA (see paragraph [0129]).  The teaching from Howard thus meets the limitation of claim 47.  Therefore, the above rejection is still considered to be proper and maintained.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al., in view of Silva et al (Current Gene Therapy, 2011, Vol.11, pages 11-27).
The teaching of Howard et al. has been discussed above.  However, Howard et al. do not teach the DNA excision enzyme is an engineered meganuclease.  
Silva et al. teach that meganucleases can be used to accomplish “ideal” gene therapy, which is true reversion of the deleterious mutation in diseases that is caused by a prevalent mutation (see page 18, 1st col., last paragraph).  Silva et al. teach an engineered I-CreI nuclease is able to RAG1 gene with both efficacy and specificity, and other I-CreI derived engineered meganuclease tailed to uniquely cleave diverse targets in the human genome (see page 18, 1st col., 1st paragraph).  
It would have been obvious to an ordinary skilled in the art that engineered meganucleases may be an option to the DNA excision enzyme taught by Howard et al. that will genetically modify a mutation such as int22h-1 in the Factor VIII gene based on the combined teaching from Howard et al. and Silva et al. The ordinary skilled in the art would be motivated to at least try the meganuclease approach because Silva teach that engineered meganuclease may be tailored to a diverse target sites to correct mutation which is prevalent in causing a disease, of which int22h of Factor VIII falls within this type of disease.  The level of skill in the art is high.  Absent evidence from the contrary, an ordinary skilled in the art would have reasonable expectation of success to at least design meganucleases that targets the int22 of Factor VIII, and testing them in vitro.  Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Response to Arguments
In response to the rejection, Applicant argues that Howard does not disclose engineered nucleases that cleave specifically within the int22h-1 sequence.  Applicant argues that Howard does not motivate an ordinary skilled in the art to position the recognition sequence within int22-1 region because targeting int22-1 would result in insertion of the Factor VIII exon 23-26 repair template within these genetic loci and diminish the effectiveness of making use of these nucleases.  Applicants argue that Howard does not teach engineered nuclease that cleaves the recognition sequence that causes a reversion of exon 1-22 to a wild type orientation.  Applicant argues that Silvia does not teach the above limitation either.
The above arguments has been fully considered but deemed unpersuasive. The disclosure of Howard meets all limitation of claim 47 for reason discussed above.  The teaching from Silva motivates a person skilled in the art to use meganuclease for targeting the intron-22 because meganuclease may be tailored to a diverse target sites to correct mutation which is prevalent in causing a disease (see details in rejection above).  Therefore, the claimed invention would have been obvious to an ordinary skilled in the art at the time the application was filed. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777.  The examiner can normally be reached on M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELINE X QIAN/            Primary Examiner, Art Unit 1636